DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dening et al (Fig. 10).
Regarding claim 1, Dening et al (Fig. 10) discloses an amplifier circuit comprising a current generating circuit (R7, Q4, Q5) configured to generate an internal current (the current going through the resistor R1) based on an internal voltage (the voltage present on the left terminal of the resistor R1), a bias amplifying circuit (Q2) configured to output a bias current (the current going through the resistor R6) generated by amplifying the internal current (the current going through the resistor R1) to a power amplifying circuit (Q1), and a compensation circuit (R3) configured to adjust the internal voltage (the voltage present on the left terminal of the resistor R1) based on a bias voltage (the voltage present on the upper terminal of the resistor R5) of the power amplifying circuit (Q1).
Regarding claim 9, Dening et al (Fig. 10) discloses an amplifier circuit comprising a current generating circuit (R7, Q4, Q5) configured to generate an internal current (the current going through the resistor R1) based on an internal voltage (the voltage present on the left terminal of the resistor R1), a bias amplifying circuit (Q2) configured to output a bias current (the current going through the resistor 
     Regarding claim 17, Dening et al (Fig. 10) discloses an amplifier circuit comprising a current generating circuit (R7, Q4, Q5) configured to generate an internal current (the current going through the resistor R1) based on an internal voltage (the voltage present on the left terminal of the resistor R1), a bias amplifying circuit (Q2) configured to output a bias current (the current going through the resistor R6) generated by amplifying the internal current (the current going through the resistor R1) to a power amplifying circuit (Q1), a power amplifying circuit (Q1) which is configured to receive the bias current (the current going through the resistor R6) from the bias amplifying circuit (Q2) and amplifying an input signal (the signal applying to the left terminal of the capacitor C1), and a compensation circuit (R3) configured to adjust the internal voltage (the voltage present on the left terminal of the resistor R1) based on a bias voltage (the voltage present on the upper terminal of the resistor R5) of the power amplifying circuit (Q1) and wherein the bias amplifying circuit (Q2) and the compensation circuit (R3) are connected between the current generating circuit (R7, Q4, Q5) and the power amplifying circuit (Q1).
Regarding claim 20, wherein the compensation circuit (R3) is further configured to adjust the internal voltage (the voltage present on the left terminal of the resistor R1) so that the bias current (the current going through the resistor R6) remains substantially constant as temperature changes from one temperature value to another temperature value.

Allowable Subject Matter
Claims 2-8, 10-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842   
#2603